      Case 1:13-cr-00043-LAP Document 435 Filed 02/11/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                      No. 13-CR-43 (LAP)

WILLIAM R. COSME,                                     ORDER

                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is Defendant William Cosme’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

(See dkt. no. 429.)    The Government opposed the motion, (see

dkt. no. 431), and Mr. Cosme has requested counsel to assist his

filing a reply, (see dkt. no. 434).       For the reasons below,

those motions are DENIED without prejudice.

     Mr. Cosme has filed a notice of appeal challenging his

conviction and sentence.     (See dkt. no. 399.)      That appeal is

currently docketed and has been pending before the Court of

Appeals since 2017.    See United States v. Cosme, No. 17-1759 (2d

Cir. June 1, 2017).    Those proceedings have been repeatedly

delayed by Mr. Cosme’s numerous requests for extensions and his

filing of other motions.     (See, e.g., dkt. nos. 168, 187, 193,

198, 200, 218, 225, 229, 233, 248, 267, 272, 284, 298, 333 in

17-1759.)   Indeed, Mr. Cosme has had five separate appointed

counsel during the pendency of his appeal, all of whom were

ultimately relieved by the Court of Appeals.        (See dkt. nos. 20,


                                    1
      Case 1:13-cr-00043-LAP Document 435 Filed 02/11/21 Page 2 of 3



21, 24, 124, 214, 244, 264 in 17-1759.)        Mr. Cosme is now

proceeding pro se.

     “[A] notice of appeal . . . confers jurisdiction on the

court of appeals and divests the district court of its control

over those aspects of the case involved in the appeal.”          Griggs

v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982).

“That rule applies in criminal cases.”       United States v. Ransom,

866 F.2d 574, 575 (2d Cir. 1989).       Accordingly, once Mr. Cosme

filed his notice of appeal challenging his conviction and

sentence, “jurisdiction over the questions raised in his

§ 3582(c) motion transferred to the [Court of Appeals].”           United

States v. Martin, No. 18-CR-834-7 (PAE), 2020 WL 1819961, at *2

(S.D.N.Y. Apr. 10, 2020).

     The Court observes that the Federal Rules of Criminal

Procedure provide, in relevant part, that “[i]f a timely motion

is made for relief that the court lacks authority to grant

because of an appeal that has been docketed and is pending, the

court may: (1) defer considering the motion; (2) deny the

motion; or (3) state either that it would grant the motion if

the court of appeals remands for that purpose or that the motion

raises a substantial issue.”      FED. R. CRIM. P. 37(a).    “[T]his

rule allows district courts to deny, but not to grant, a motion

for which it lacks jurisdiction due to a pending appeal.”



                                    2
         Case 1:13-cr-00043-LAP Document 435 Filed 02/11/21 Page 3 of 3



Martin, 2020 WL 1819961, at *2.         At this juncture, however, the

Court declines the parties’ invitation to address the merits.

     For the reasons above, both Mr. Cosme’s motion for

compassionate release [dkt. no. 429] and his related request for

counsel [dkt. no. 434] are DENIED “without prejudice and with

leave to renew if the Court re-obtains jurisdiction.”             United

States v. Vigna, 455 F. Supp. 3d 68, 72 (S.D.N.Y. 2020).              The

Clerk of the Court shall mail a copy of this order to Mr. Cosme.

SO ORDERED.

Dated:       February 11, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       3
